Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 12, 1995, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The reasons proffered by the prosecutor for excusing two women were gender-neutral on their face. The trial court then adequately articulated its reasoning for overruling the Batson objection (see, Batson v Kentucky, 476 US 79). Since the defendant did not meet his "ultimate and unalterable burden of persuasion” that the reasons proffered by the prosecutor were merely pretextual (People v Payne, 88 NY2d 172, 183; People v Moore, 231 AD2d 532), he failed to show any Batson violation. Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.